Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/667,124 filed on 10/29/2019 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 10/29/2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
Regarding claims 20; the claim reciting “means for receiving, by a processor” does not meets 3-prong analysis and does not presume to invoke 112(f). If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112 (f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) paragraph.


Allowable Subject Matter
Claims 3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Related prior arts:
US 2004/0049446 to Seljeseth
[0328] From a trade is completed ("START") a query is performed ("Documents") where information about the trade and sales object ("Object/actor info") is used for selecting the actual documents from "Document base", which is sent to or presented for the actors and the agent(s). The process continues in that information is going in ("Payment info") stating that a payment has occurred to the system. This implies that the condition ("Deposition") is satisfied and the process continues in that agent or buyer perform "Control" of the merchandise and add the result of this information into the system compared against the present information ("Object/agent info"). After the control data are entered the process continues in that final price is calculated or in that the trade is interrupted in the module "Price stipulation". Change of price can happen in that "Discrepancy rates" is used associated with " Object info" information. The process is ended in "Disbursements/delivery". 

US 2004/0117202 to Winklevoss
[0085] In certain embodiments, different messages may be associated with the data checks and displayed for different calculation types (e.g., finals and estimates). As an example, a check for beneficiary birth dates prior to Jan. 1, 1900 can cause a warning condition for estimates, but be considered an error for final calculations. Warning conditions may enable calculation module 120 to continue performing calculations and return a corresponding warning message. Error conditions may stop the calculation process and return a message associated with the data validation.

US 2009/0154314 to Nishida
[0112] That is, the checksum of the entire configuration of the BCA driver is calculated. For example, a total value that is obtained by adding up data byte by byte as numeric values from the starting address of an image of the BCA driver is calculated, and in step S703, the calculated checksum is checked against the verification data. The verification data are the tampering check data (checksum) 401 shown in FIG. 8. In step S703, if it is satisfied that the calculated result is equal to the verification data (fixed value), verification is done, that is, it is determined that there is no tampering, and the process proceeds to step S704, after which the process continues. On the other hand, if it is not satisfied that the calculated result is equal to the verification data (fixed value), verification ends in failure, that is, it is determined that there is tampering, and the process proceeds to step S711, after which the process is interrupted and an error notice is provided to the application.

The prior art of record (Roh in view of Fukuda, Fujisaki, Fitzpatrick, Studnitzer, Seljeseth, Winklevoss, and Nishida) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in 3 and 11-12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 10, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0218378 to Roh et al. (hereafter “Roh”) in further view of US 2012/0301038 to Fukuda.

As per claim 1, Roh discloses a computer implemented method for interrupting processing of electronic data transaction result messages in a data transaction processing system (FIGs. 4 and 7-8; paragraphs 0005-0006), the method comprising:
receiving, by a processor (FIGs. 2 and 4), an electronic data transaction request message comprising a request to perform a transaction on a data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: “The CPU 20 may control the operation of each of the elements 10, 30, 40, 50, 60, 70, and 80. For example, the CPU 20 may request the image generator 70 to generate or process an image.” [Wingdings font/0xE0] processing and displaying a previous frame of an image);
processing, by the processor, the electronic data transaction request message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0052-0053 and 0060: “The CPU 20 may control the operation of each of the elements 10, 30, 40, 50, 60, 70, and 80. For example, the CPU 20 may request the image generator 70 to generate or process an image.”) and, based thereon, generating an electronic data transaction result message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: displaying the previous frame of the image);
performing, by the processor subsequent to the processing, a plurality of steps based on the data object of the electronic data transaction request message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] number of steps to process the image);
receiving, by the processor during the performing, another electronic data transaction request message for processing (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.”) thereby and determining, by the processor subsequent to the processing thereof whether the received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] receiving a new frame [Wingdings font/0xE0] determining and updating the image from the previous frame by comparing the previous frame and the new page); and
where it is determined by the processor that the received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.”), interrupting, by the processor (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs”); and
where it is determined by the processor that the received other electronic data transaction request message does not comprise a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] in case of no updates), continuing, by the processor (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs” [Wingdings font/0xE0] no update [Wingdings font/0xE0] no interrupts).
Roh does not discloses steps of steps calculations based on the data object of the electronic data transaction request message; interrupting, by the processor, the performance of the plurality of calculations; and continuing, by the processor, the performance of the plurality of calculations.
Fukuda further discloses steps of steps calculations based on the data object of the electronic data transaction request message (FIGs. 1-4; paragraphs 0036-0037 and 0040);
interrupting, by the processor, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] termination NG (interrupt ) the calculation process); and 
continuing, by the processor, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] continue the calculation process).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fukuda into Roh’s teaching because it would provide for the purpose of the instructed process for the designated partial image using parameters for the classification process, including a threshold for determining whether to continue or terminate the classification process (Fukuda, paragraph 0013).

As per claim 2, Roh discloses wherein the processing of each of the electronic data transaction request message and the other electronic data transaction request message further comprises storing, by the processor (FIGs. 2-4), data indicative thereof in a memory coupled with the processor (FIGs. 2-4), and wherein the determining further comprises comparing, by the processor, the stored data indicative of the other electronic data transaction request message with the stored data indicative of the electronic data transaction request message (FIGs. 5-7; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] receiving a new frame [Wingdings font/0xE0] determining and updating the image from the previous frame by comparing the previous frame and the new page).

As per claim 5, Roh does not explicitly disclose wherein the electronic data transaction result message corresponding to an electronic data transaction request message comprises information regarding a state of the data object associated with the electronic data transaction request message.
Fukuda further discloses wherein the electronic data transaction result message corresponding to an electronic data transaction request message comprises information regarding a state of the data object associated with the electronic data transaction request message (paragraphs 0057, 0063, 0066, and 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fukuda into Roh’s teaching because it would provide for the purpose of the instructed process for the designated partial image using parameters for the classification process, including a threshold for determining whether to continue or terminate the classification process (Fukuda, paragraph 0013).
 
As per claim 10, Roh discloses a system for interrupting processing of electronic data transaction result messages in a data transaction processing system, the system comprising:
a first processor (FIGs. 1-2; paragraphs 0018-0019 and 0049: image generator 70 which is a GPU), a second processor (FIGs. 1-2; paragraph 0044: SoC/CPU), and a memory coupled therewith (FIGs. 1-2); 
computer executable instructions stored in the memory and comprising instructions that when executed by the first processor (FIGs. 1-2; paragraphs 0044-0045, 0049, 0070 and 0082), cause the first processor to:
receive an electronic data transaction request message comprising a request to perform a transaction on a data object and subsequent thereto, receive another electronic data transaction request message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: “The CPU 20 may control the operation of each of the elements 10, 30, 40, 50, 60, 70, and 80. For example, the CPU 20 may request the image generator 70 to generate or process an image.” [Wingdings font/0xE0] processing and displaying a previous frame of an image); and
process each of the electronic data transaction request message and other electronic data transaction request message (FIGs. paragraphs 0017-0018, 0044, 0047, 0049, 0070 and 0082 [Wingdings font/0xE0] number of steps to process the image) and, based thereon, generate an electronic data transaction result message for each (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: displaying the previous frame of the image); and
the memory further comprises instructions that when executed by the second processor (paragraphs 0018-0020, 0045, 0055, 0063 and 0075), cause the second processor to:
perform, subsequent to the processing by the first processor, a plurality of  steps based on the data object of the electronic data transaction request message (paragraphs 0018-0020, 0045, 0055, 0063 and 0075);
determine during the performance of the calculations, subsequent to the processing the electronic data transaction request message (paragraphs 0018-0020, 0045, 0055, 0063 and 0075), whether the subsequently received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] receiving a new frame [Wingdings font/0xE0] determining and updating the image from the previous frame by comparing the previous frame and the new page); and
where it is determined that the received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.”), interrupt the performance (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs”); and
where it is determined that the received other electronic data transaction request message does not comprise a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] in case of no updates), continue the performance (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs” [Wingdings font/0xE0] no update [Wingdings font/0xE0] no interrupts).
Roh does not discloses steps of steps calculations based on the data object of the electronic data transaction request message; interrupting, the performance of the plurality of calculations; and continuing, the performance of the plurality of calculations.
Fukuda further discloses steps of steps calculations based on the data object of the electronic data transaction request message (FIGs. 1-4; paragraphs 0036-0037 and 0040);
interrupting, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] termination NG (interrupt ) the calculation process); and 
continuing, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] continue the calculation process).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fukuda into Roh’s teaching because it would provide for the purpose of the instructed process for the designated partial image using parameters for the classification process, including a threshold for determining whether to continue or terminate the classification process (Fukuda, paragraph 0013).

As per claim 14, it is a system claim, which recite(s) the same limitations as those of claim 5. Accordingly, claim 14 is rejected for the same reasons as set forth in the rejection of claim 5.

As per claim 19, Roh discloses wherein the memory comprises a first memory coupled with the first processor (FIGs. 2-3; paragraphs 0017-0019: GPU connecting to system memory or an external memory) and a second memory coupled with the second processor (FIGs. 2-3; paragraphs 0044-0045: the CPU connecting to a system memory or an external memory).

As per claim 20, Roh discloses a system for interrupting processing of electronic data transaction result messages in a data transaction processing system (FIGs. 4 and 7-8; paragraphs 0005-0006), the system comprising:
means for receiving, by a processor (FIGs. 2 and 4), an electronic data transaction request message comprising a request to perform a transaction on a data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: “The CPU 20 may control the operation of each of the elements 10, 30, 40, 50, 60, 70, and 80. For example, the CPU 20 may request the image generator 70 to generate or process an image.” [Wingdings font/0xE0] processing and displaying a previous frame of an image);
means for processing the electronic data transaction request message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0052-0053 and 0060: “The CPU 20 may control the operation of each of the elements 10, 30, 40, 50, 60, 70, and 80. For example, the CPU 20 may request the image generator 70 to generate or process an image.”) and, based thereon, generating an electronic data transaction result message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060: displaying the previous frame of the image);
means for performing, subsequent to the processing, a plurality of steps based on the data object of the electronic data transaction request message (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] number of steps to process the image);
means for receiving, during the performing, another electronic data transaction request message for processing (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.”) thereby and means for determining, subsequent to the processing thereof whether the received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] receiving a new frame [Wingdings font/0xE0] determining and updating the image from the previous frame by comparing the previous frame and the new page); and
means for interrupting (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs”), where it is determined by the means for determining that the received other electronic data transaction request message comprises a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.”), and 
not interrupting (FIGs. 7-8; paragraphs 0044, 0047, 0049, 0052-0053 and 0060: “Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs”), where it is determined by the means for determining, that the received other electronic data transaction request message does not comprise a request to perform another transaction on the data object (FIGs. 4 and 7-8; paragraphs 0017-0018, 0044, 0047, 0049, 0052-0053 and 0060 [Wingdings font/0xE0] “controlling an image generator to request generation of an image and to enable an update detection operation using a CPU. Whether an update region in a current frame of the image is a partial frame is detected based on frame region information. Whether an update occurs is determined by comparing the current frame with a previous frame of the image. An interrupt signal corresponding to the update region is generated when the update occurs.” [Wingdings font/0xE0] in case of no updates).
Roh does not discloses steps of steps calculations based on the data object of the electronic data transaction request message; interrupting, by the processor, the performance of the plurality of calculations; and continuing, by the processor, the performance of the plurality of calculations.
Fukuda further discloses steps of steps calculations based on the data object of the electronic data transaction request message (FIGs. 1-4; paragraphs 0036-0037 and 0040);
interrupting, by the processor, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] termination NG (interrupt ) the calculation process); and 
continuing, by the processor, the performance of the plurality of calculations (FIGs. 2-4; paragraph 0042: “The calculation unit 103 receives the instruction from the instruction unit 101 and transmits a parameter request to the parameter supply unit 105. Parameters include a coefficient to be used in subsequent calculation process step S1611, a threshold for determining whether to continue (PASS) or abort ( termination: NG) the classification process” [Wingdings font/0xE0] continue the calculation process).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fukuda into Roh’s teaching because it would provide for the purpose of the instructed process for the designated partial image using parameters for the classification process, including a threshold for determining whether to continue or terminate the classification process (Fukuda, paragraph 0013).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in further view of Fukuda, as applied to claims 1 and 10, and further in view of US 2011/0302418 to Fujisaki.

As per claim 4, Roh does not explicitly disclose resuming, by the processor at a subsequent time, the performance of the plurality of calculations.
Fujisaki further discloses resuming, by the processor at a subsequent time, the performance of the plurality of calculations (paragraphs 0029 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fujisaki into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of wherein the hash calculation circuit outputs a first midway progress value which is the midway progress of the first digest value calculated before the interruption to the outside when interrupting the calculation process of the first digest value in the middle, and resumes the calculation process of the first digest value using the first midway progress value when a signal indicating the instruction to resume the calculation process of the first digest value is input to the control unit (Fujisaki, paragraph 0029).

As per claim 13, Roh does not explicitly disclose instructions that when executed by the second processor, cause the second processor to resume, at a subsequent time, the performance of the plurality of calculations.
Fujisaki further discloses instructions that when executed by the second processor, cause the second processor to resume, at a subsequent time, the performance of the plurality of calculations (paragraphs 0029 and 0128).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fujisaki into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of wherein the hash calculation circuit outputs a first midway progress value which is the midway progress of the first digest value calculated before the interruption to the outside when interrupting the calculation process of the first digest value in the middle, and resumes the calculation process of the first digest value using the first midway progress value when a signal indicating the instruction to resume the calculation process of the first digest value is input to the control unit (Fujisaki, paragraph 0029).

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in further view of Fukuda, as applied to claims 5 and 14, and further in view of US 2007/0192227 to Fitzpatrick et al. (hereafter “Fitzpatrick”).

As per claim 6, Roh does not explicitly disclose wherein a state of a data object comprises a transaction type, a resulting value and a resulting quantity.
Fukuda further discloses wherein a state of a data object comprises a resulting value (paragraphs 0057, 0063, 0066, and 0074-0075).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fukuda into Roh’s teaching because it would provide for the purpose of the instructed process for the designated partial image using parameters for the classification process, including a threshold for determining whether to continue or terminate the classification process (Fukuda, paragraph 0013).
Fitzpatrick further discloses wherein a state of a data object comprises a transaction type (FIG. 9; paragraph 0100), and a resulting quantity (FIG. 9; paragraph 0100).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fitzpatrick into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of providing features promise improved efficiency, convenience, and confidentiality in communications and transactions between stock traders, particularly broker-dealers and buy-side traders (Fitzpatrick, paragraph 0012).

As per claim 7, Roh does not explicitly disclose wherein each electronic data transaction request message further comprises a requested value and a requested quantity.
Fitzpatrick further discloses wherein each electronic data transaction request message further comprises a requested value and a requested quantity (FIGs. 5-7; paragraphs 0041, 0057, 0065 and 0078).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Fitzpatrick into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of providing features promise improved efficiency, convenience, and confidentiality in communications and transactions between stock traders, particularly broker-dealers and buy-side traders (Fitzpatrick, paragraph 0012).

As per claim 15, it is a system claim, which recite(s) the same limitations as those of claim 6. Accordingly, claim 15 is rejected for the same reasons as set forth in the rejection of claim 6.

As per claim 16, it is a system claim, which recite(s) the same limitations as those of claim 7. Accordingly, claim 16 is rejected for the same reasons as set forth in the rejection of claim 7.

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Roh in further view of Fukuda, as applied to claims 1 and 10, and further in view of US 2015/0127509 to Studnitzer et al. (hereafter “Studnitzer”).


As per claim 8, Roh does not explicitly disclose wherein the processing of the electronic data transaction request message comprises determining by a hardware matching processor whether an attempt to match the electronic data transaction request message with at least one previously received but unsatisfied electronic data transaction request message for a transaction which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message.
Studnitzer further discloses wherein the processing of the electronic data transaction request message comprises determining by a hardware matching processor whether an attempt to match the electronic data transaction request message with at least one previously received (paragraphs 0110-0111) but unsatisfied electronic data transaction request message for a transaction (paragraphs 0110-0111: “to identify a previously received but unsatisfied order counter thereto, i.e. for the opposite transaction (buy or sell) in the same financial instrument at the same or better price (but not necessarily for the same quantity unless, for example, either order specifies a condition that it must be entirely filled or not at all). Previously received but unsatisfied orders, i.e. orders which either did not match with a counter order when they were received or their quantity was only partially satisfied, referred to as a partial fill, are maintained by the electronic trading system in an order book database/data structure to await the subsequent arrival of matching orders or the occurrence of other conditions which may cause the order to be removed from the order book”) which is counter thereto results in at least partial satisfaction of one or both of the electronic data transaction request message and the at least one previously received but unsatisfied electronic data transaction request message (paragraphs 0110-0112: “If the match engine identifies one or more suitable previously received but unsatisfied counter orders, they, and the incoming order, are matched to execute a trade there between to at least partially satisfy the quantities of one or both the incoming order or the identified orders. If there remains any residual unsatisfied quantity of the identified one or more orders, those orders are left on the order book with their remaining quantity to await a subsequent suitable counter order, i.e. to rest. If the match engine does not identify a suitable previously received but unsatisfied counter order, or the one or more identified suitable previously received but unsatisfied counter orders are for a lesser quantity than the incoming order, the incoming order is placed on the order book, referred to as "resting", with original or remaining unsatisfied quantity, to await a subsequently received suitable order counter thereto. The match engine then generates match event data, as was described above, reflecting the result of this matching process.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Studnitzer into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of implementation of a trading system, which may also be referred to as a trading system architecture, having improved performance and which further assures transactional determinism under increasing processing transaction loads while providing improved trading opportunities, fault tolerance, low latency processing, high volume capacity, risk mitigation and market protections with minimal impact, as well as improved and equitable access to information and opportunities (Studnitzer, paragraph 0049).

As per claim 9, Roh does not explicitly disclose wherein the processor is comprised by an exchange computing system, and wherein the data object represents a financial instrument traded on the exchange computing system.
Studnitzer further discloses wherein the processor is comprised by an exchange computing system, and wherein the data object represents a financial instrument traded on the exchange computing system (paragraphs 0110-0112).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Studnitzer into Roh’s teaching and Fukuda’s teaching because it would provide for the purpose of implementation of a trading system, which may also be referred to as a trading system architecture, having improved performance and which further assures transactional determinism under increasing processing transaction loads while providing improved trading opportunities, fault tolerance, low latency processing, high volume capacity, risk mitigation and market protections with minimal impact, as well as improved and equitable access to information and opportunities (Studnitzer, paragraph 0049).

As per claim 17, it is a system claim, which recite(s) the same limitations as those of claim 8. Accordingly, claim 17 is rejected for the same reasons as set forth in the rejection of claim 8.

As per claim 18, it is a system claim, which recite(s) the same limitations as those of claim 9. Accordingly, claim 18 is rejected for the same reasons as set forth in the rejection of claim 9.
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193